Citation Nr: 1213244	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond September 17, 2009. 




ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1992.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In May 2011, the Board remanded to identify the date the Veteran and appellant were married and for readjudication.  The Veteran and appellant's marriage license has been associated with the education folder and the claim was readjudicated in an August 2011 supplemental statement of the case (SSOC).  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  On September 17, 1999, the Veteran was notified of a September 9, 1999 rating decision wherein the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code.

2.  In a January 2007 statement, the appellant elected September 17, 1999 as the beginning date for her DEA benefits and the delimiting date was September 17, 2009, ten years later. 

3.  The appellant applied for DEA benefits in November 2006 and was notified that she was entitled to DEA benefits later that month.

3.  The appellant was not prevented from initiating or completing her chosen program of education within her applicable period of eligibility because of a physical or mental disability.  


CONCLUSION OF LAW

The criteria have not been met for an extension of the delimiting date beyond September 17, 2009 for educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3001-21.3021, 21.3046, 21.3047 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. 


LAW AND ANALYSIS

Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3020, 21.3021 (2011).  Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service- connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. 
§ 21.3021(a)(3)(i). 

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such benefits extends 10 years from the date (as determined by the Secretary of Veterans Affairs) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  Under the rule regarding the payment of educational assistance benefits under 38 U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of eligibility for a spouse of a Veteran with a permanent and total disability evaluation effective after November 30, 1968 is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. 
§ 3512(b)(1); 38 C.F.R. § 21.3046(a). 

A notice letter, dated September 17, 1999, informed the Veteran of a September 1999 rating decision wherein the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code, effective from July 1, 1999.  The appellant filed her claim for benefits in November 2006.  She was informed in November 2006 that she was entitled to DEA benefits and that she could choose July 1, 1999, the date the Veteran became totally disabled for VA purposes, or September 17, 1999, the date of the letter informing the Veteran of the rating decision awarding the benefit.  In January 2007, the appellant chose September 17, 1999 as the beginning date of her DEA benefits.  Therefore, the 10 year period of eligibility for education benefits under Chapter 35 began September 17, 1999 and ended September 17, 2009. 

In January 2009, the appellant requested an extension of her DEA benefits.  The appellant stated working full time, caring for her disabled husband, and maintaining the household did not allow her the opportunity to complete her education.  The appellant added that she was working on her MBA and would not be able to complete it until the summer of 2010.  In January 2009, the appellant was denied an extension of her delimiting date.  It was noted that her date could be extended if she had a disability which prevented her from initiating or completing her program of education.  The appellant filed a notice of disagreement (NOD) in March 2009.  She argued that she could not finish her education before her delimiting date not because of her illness but because of her husband's illness, a terminal brain tumor.  In her July 2009 Form 9, the appellant continued that it did not seem logical that an extension for a son or daughter could be granted due to an illness in the immediate family but such extension was not available for the spouse.  

The 10 year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. 
§ 21.3047(a)(2)(i). 

As reflected above, the regulation provides that an extension shall be granted for an eligible spouse if the spouse, not the Veteran on whom the award was based, was prevented from initiating or completing the chosen program of education.  38 C.F.R. § 20.3047(a)(ii).  It is clear from 38 C.F.R. § 20.3047(a)(2)(ii) that the physical or mental disability must directly affect the spouse, "an eligible spouse or surviving spouse who is disabled for a period of 30 days or less...".  Thus, the appellant does not meet the criteria outlined under 38 C.F.R. § 20.3047(a) for an extension.  

The Board has also considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim as to extending the delimiting date.  In that case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which addresses when the 10-year delimiting period will expire.  There are three dates beyond which educational assistance may not be provided.  38 U.S.C.A. 
§ 3512(b)(1). 

The Ozer decision essentially granted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to the technical problems in the language of Chapter 35.  The U.S. Court of Appeals for Veterans Claims (Court) rendered the Ozer decision on February 6, 2001.  However, subsequently, the United States Congress has changed the law under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 115 Stat. 985 (Dec. 27, 2001).  This change in the law addresses the eligibility of a spouse or surviving spouse for educational assistance under Chapter 35 of Title 38, United States Code, who files a claim after December 27, 2001.  In effect, the applicable provisions of Public Law 107-103 invalidated the Ozer decision, at least as to claims brought after that date. 

The applicable provisions of Public Law 107-103, codified under 38 U.S.C.A. 
§ 3512, provide that for all eligibility decisions which are made on or after December 27, 2001, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  The delimiting date is determined as if the Ozer decision never existed.  Although the law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to an unlimited delimiting period provided under Ozer, the appellant does not fall under this finite category.  See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In this case, the appellant initially filed for DEA benefits in November 2006, which is after December 27, 2001.  As such, the provisions of Ozer are not applicable. 

Although the Board is sympathetic to the Veteran's argument that her husband's disability should be considered as a basis for extension, there is no basis in the law for the Board to do so.  The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing an extension of the delimiting date for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant's request for an extension of the delimiting date for her DEA benefits under Chapter 35.  Therefore, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  However, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.


ORDER

An extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond September 17, 2009, is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


